On this appeal from an order-judgment of the Supreme Court, Nassau County, dated December 19, 1974, which denied appellant’s application inter alla for discovery, the attorneys for the respective parties entered into a written stipulation, dated March 7, 1975, at a conference in this court on that day, which stipulation provides inter alla that each of the parties shall examine books and records of the other and also take an oral deposition of the other, at specified times and places, and that after completion of said disclosure proceedings the arbitrations shall proceed to determination in a manner described therein. In accordance with the provisions of the stipulation, the order appealed from is amended, without costs, so as to make the provisions of the stipulation the order of the court. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.